DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claims 1-7 have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stopp et al. (DE102006039504) (“Stopp”) (machine translation provided).  Stopp discloses a hinge assembly for a vehicle seat, comprising: a first plate (fig. 3a: 3) and a second plate (fig. 3a: 4), mounted rotatable relative to each other about a transverse direction, a hinge (fig. 3a: the hinge rotates the plates around axis A) arranged between the first plate and the second plate, and a tilt sensor (fig. 3a: 10) configured to measure an angle formed between the first plate and the second plate about the transverse direction, wherein the tilt sensor is arranged next to the hinge and at least partially between the first plate and the second plate.
As concerns claims 2 and 3, Stopp discloses wherein the sensor has a shape complementary to the shape of the hinge having an arc shape (fig. 3a: the sensor is a circular arc shape, complementing the rotation of the hinge).
As concerns claim 4, Stopp discloses wherein the hinge has a substantially circular shape (fig. 3a: the shaft at A is circular). 
As concerns claim 10, Stopp discloses a backrest and a seating portion which are interconnected by at least one hinge assembly according to claim 1, the first and second plates being respectively and fixedly connected to the backrest and to the seating portion (as shown in fig. 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopp in view of Hartmann et al. (DE 10145746) (“Hartmann”) (machine translation attached).  Stopp teaches wherein the tilt sensor is a Hall sensor and does not teach wherein the sensor is a potentiometer.  However, Hartmann teaches the use of a potentiometer (fig. 6: 143) as a tilt sensor for a hinge between a backrest and seat, and that rotor potentiometers are known in the art as a substitution for Hall sensors (paragraph 0003).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to replace the Hall sensor of Stopp with a potentiometer in order to provide the desired sensor function. 
As concerns claim 6, Stopp, as modified, teaches wherein the potentiometer comprises a slider (Stopp, fig. 3a: 10) configured to be moved in a track between a first end and a second end.
As concerns claim 7, Stopp, as modified, teaches wherein the potentiometer is fixed to the first plate (it is attached to 3 as shown in fig. 3a.).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Stopp and Hartmann fail to teach wherein the slider is arranged in an opening formed in the second plate or wherein the potentiometer has a thickness less than or equal to the thickness of the hinge in the transverse direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636